DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/8/2019, 6/7/2019, 2/21/2020, 11/5/2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  
On line 2, it is believed that the recitation of “about 2. g/cm3” should read “about 2.5 g/cm3”.
On line 3, it is believed that the presence of “25” at the beginning on the line is in error and should be deleted.
On line 4, it is believed that the recitation of “about 3. g/cm3” should read “about 3.1 g/cm3”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein a radio signal generator generates" in line 1. It is unclear from the claim if this recitation is intended to further limit the bolus, as it fails to positively recite a radio signal generator as part of the bolus. If this recitation is intended to further limit the bolus, it is suggested that the claim recite “further comprising a radio signal generator”.
Claim 13 recites the limitation "a matching elements configured to adjust said frequency of said radio signal to compensate for change in said frequency upon passing through a mass of said animal" in lines 1-3. It is unclear if there is a single or plural matching elements because the use of “a” denotes a singular matching element while the plural “elements” denotes more than one matching element. Furthermore, this recitation further limits an element, said frequency of said radio signal, that is not positively recited and it is, thus, unclear how this recitation further limits the claimed invention.
Claim 14 recites the limitation "wherein said radio signal generator generates said radio signal having only one frequency" in lines 1-2. This recitation further limits an element, said radio signal generator, that is not positively recited and it is, thus, unclear how this recitation further limits the claimed invention.
Claim 16 recites the limitation “a computer code contained in said memory element, said computer code executable by said processor to: encode said sensor signal…; activate a radio 
Claim 16 recites the limitation "a width along said length of not greater than about 20 millimeters" in lines 14-15. This limitation is considered indefinite because it includes the value zero. Additionally, this limitation is considered indefinite because it is not known what values are considered to be within the range of “not greater than about 20 millimeters.”
Claim 17 recites the limitation "a diameter of not greater than about 20 millimeters" in lines 2-3. This limitation is considered indefinite because it includes the value zero. Additionally, this limitation is considered indefinite because it is not known what values are considered to be within the range of “not greater than about 20 millimeters.”
Claim 18 recites the limitation "said width along said length having a substantially circular cross section of not greater than about 20 millimeters" in lines 2-3. This limitation is considered indefinite because it includes the value zero. Additionally, this limitation is considered indefinite because it is not known what values are considered to be within the range of “not greater than about 20 millimeters.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation “a radio signal generator generates a radio signal having a frequency selected from the group consisting of: between about 700 MHz to about 800MHz, 750 MHz to about 850MHz, about 800 MHz to about 900MHz, 850 MHz to about 950MHz, 900 MHz to about 1GHz” fails to further limit the subject matter of the claim upon which it depends because it fails to limit any aspect of the bolus of claim 1 and fails to recite that the radio signal generator is part of the bolus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brune (U.S. Patent No. 5,984,875, cited by Applicant). Regarding claim 1, Brune discloses a bolus 2/20/50, comprising: one or more sensors 8 each capable of generating a sensor signal which varies based on a corresponding change in one or more physiological parameters of a ruminant animal (see Figure 2, col. 5, ln. 36-37, and col. 6, ln. 39); a memory element (see Abstract); and a  by said processor to enable and disable one or more of said one or more sensors” fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus.
Regarding claims 2, 4-6, and 9-11, the recitations “said power management module is further executable to enable or disable said one or more sensors based upon elapsed duration of time from activation of said bolus”, “said power management module further includes a bolus activation element executable to: monitor said sensor signal from said one or more sensors; compare said sensor signal from said one or more sensors to a first pre-selected activation code; and activate said bolus upon generation of said sensor signal from said one or more sensors which by comparison to said first pre-selected activation code exceeds a first pre-selected activation match threshold”, “said bolus activation element is further executable to: compare said sensor signal from said one or more sensors to a second pre-selected activation code; and activate said bolus upon generation of said sensor signal from said one or more sensors which by comparison to said first and said second pre-selected activation codes exceeds said first and a second pre-selected activation match threshold”, “said computer code is further executable upon activation of said bolus to: encode said sensor signal from said one or more sensors as encoded physiological data corresponding to said one or more physiological parameters of said ruminant animal; and store said encoded physiological data in said memory element”, “said power management module further comprises a power sensor element executable to: determine an amount of energy required by said bolus to operate through a pre- determined period of time based on current programming of said computer code; compare said amount of energy required by said bolus to operate through said pre- determined period of time to said remaining amount of energy stored in said energy source; and calculate a difference in 
Regarding claim 3, Brune discloses that said one or more sensors is selected from the group consisting of: a temperature sensor (see col. 6, ln. 23), an accelerometer, a microphone, an inductance sensor (see col. 6, ln. 26-28, because the controller is inductively programmed, it is submitted that the receiver of the inductive programming is considered an inductance sensor, as it senses the inductive field used for programming), or combinations thereof.
Regarding claim 7, Brune discloses a radio signal generator 9 capable of generating a radio signal to carry said encoded physiological data (see Figure 2 and col. 6, ln. 37-41). The recitation “wherein said power management module is further executable to: enable said radio signal generator; and activate said radio signal generator at pre-determined intervals to generate said radio signal to carry said encoded physiological data” is a recitation that further limits the non-limiting computer code of claim 1. As such, this recitation fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus.
Regarding claim 8, Brune discloses an energy source 13 which supplies energy to operate said bolus (see Figure 2 and col. 6, ln. 32). The recitation “wherein said power management module is further executable to periodically determine a remaining amount of energy stored in said energy source” is a recitation that further limits the non-limiting computer code of claim 1. As such, this recitation fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus.
Regarding claim 12, the recitation “a radio signal generator generates a radio signal having a frequency selected from the group consisting of: between about 700 MHz to about 800MHz, 750 MHz to about 850MHz, about 800 MHz to about 900MHz, 850 MHz to about 950MHz, 900 MHz to about 1GHz” is not considered to further limit the claimed invention over that of the prior art because it fails to further define an aspect of the bolus. Furthermore, Brune discloses a radio signal generator 9 (see Figure 2). The limitation “generates a radio signal having a frequency selected from the group consisting of: between about 700 MHz to about 800MHz, 750 MHz to about 850MHz, about 800 MHz to about 900MHz, 850 MHz to about 950MHz, 900 MHz to about 1GHz” is an intended use recitation that fails to further limit the claimed invention over that of the prior art.
Regarding claim 13, Brune discloses a matching element configured to adjust said frequency of said radio signal (see col. 7, ln. 52-60). The limitation “to compensate for change in said frequency upon passing through a mass of said animal” is not considered to further limit the claimed invention over that of the prior art because it simply recites the intended effect rather than reciting any further limitations of the bolus itself.
Regarding claim 14, Brune discloses that said radio signal generator generates said radio signal having only one frequency, 27 MHz (see Figure 2).
Regarding claim 15, Brune discloses an antenna 10 capable of transmitting said radio signal (see Figure 2). Brune discloses that the antenna is a coil antenna (see col. 7, ln. 55) that .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brune (U.S. Patent No. 5,984,875, cited above). Brune discloses a bolus 2/20/50, comprising: one or more sensors 8 each capable of generating a sensor signal which varies based on a corresponding change in a corresponding one or more physiological parameters of a ruminant animal (see Figure 2, col. 5, ln. 36-37, and col. 6, ln. 39); a memory element (see Abstract); a processor 7 in communication with said memory element (see Abstract and Figure 2); and a housing 20 providing an outermost external surface of said bolus, wherein said outermost external surface of said housing has a length disposed between a pair of ends and a width along said length (see Figure 5). Brune further discloses that said housing comprises a “substantially spherical” external surface (the rounded ends in Figures 5 and 7 are considered to be a “substantially spherical” external surface), a “substantially cylindrical external surface” (see Figures 5 and 7), and has a bolus density (see col. 4, ln. 35-37). It is respectfully submitted that the recitation “a computer code contained in said memory element, said computer code executable by said processor to: encode said sensor signal from said one or more sensors as encoded physiological data corresponding to said one or more physiological parameters of said ruminant animal; activate a radio signal generator to generate a radio signal to carry said encoded physiological data” fails to further limit the claimed invention over that of the prior art because it is directed to a signal per-se and does not further limit the structure of the claimed bolus. Brune discloses that the bolus has “a suitable size and density which ensure that it is not regurgitated from the animal’s rumen or reticulum” (see col. 4, ln. 35-37). However, Brune fails to disclose that the width is not greater than about 20 millimeters, that the diameter of the external surface is not greater than about 20 millimeters, or that the bolus density is between about 2.3 grams 3") and selected from the group consisting of about 2.3 g/cm3 to about 2.5 g/cm3, about 2.4 g/cm3 to about 2.6 g/cm3, about 2.5 g/cm3 to about 2.7 g/cm3, about 2.6 g/cm3 to about 2.8 g/cm3, about 2.7 grams g/cm3 to about 2.9 g/cm3; about 2.8 g/cm3 to about g/cm3, about 2.9 g/cm3 to about 3.1 g/cm3; about 3.0 g/cm3 to about 3.2 g/cm3, and about 3.1 g/cm3 to about 3.3 g/cm3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brune such that the width and diameter are not greater than about 20 millimeters and the bolus density is between about 2.3 grams per centimeter cubed to about 3.3 grams per centimeter cubed ("g/cm3") and selected from the group consisting of about 2.3 grams per centimeter cubed to about 3.3 grams per centimeter cubed ("g/cm3") and selected from the group consisting of about 2.3 g/cm3 to about 2.5 g/cm3, about 2.4 g/cm3 to about 2.6 g/cm3, about 2.5 g/cm3 to about 2.7 g/cm3, about 2.6 g/cm3 to about 2.8 g/cm3, about 2.7 grams g/cm3 to about 2.9 g/cm3; about 2.8 g/cm3 to about g/cm3, about 2.9 g/cm3 to about 3.1 g/cm3; about 3.0 g/cm3 to about 3.2 g/cm3, and about 3.1 g/cm3 to about 3.3 g/cm3, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arneson et al. (U.S. 2008/0146871), which discloses an ingestible sensor device including one or more sensors 202 (see Figures 2 and 6), a memory element 2206 (see Figure 22), and a processor 604/2202 (see Figures 6 and 22), but fails to disclose that the device is for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792